— Appeal and cross appeal unanimously dismissed as moot, without costs. Memorandum: Petitioner asserted that it would discontinue this proceeding to compel the issuance of a building permit for the construction of a 300-foot tower on its property if it were successful in its companion action seeking a permit for a 500-foot tower. Since we have modified the order and judgment in the companion action (see Matter of Filmways Communications v Douglas [appeal No. 1], 106 AD2d 185), and have directed the issuance of *1045the permit for the 500-foot tower, this appeal is moot. (Appeals from order and judgment of Supreme Court, Onondaga County, Balio, J. — art 78.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.